Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11, 13-14, 17-20, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalis (US 6899574 B1), and further in view of Page (US 2016/0362164 A1) and O’Dell (US 2013/0016588 Al).
Regarding claims 1, 19-20, Kalis teaches a transducer assembly comprising:
a housing wherein the housing comprises a body having at least a top, a bottom, a first end, and a second end; and [col. 1:30-50 “…transducer attachment for mating to the transducer. In the 
at least one sonar transducer positioned within the housing and aimed to emit one or more sonar beam therethrough [#12 ultrasonic transducer is shown as some rounded housing presumably for antiturbulence when motioning in the water],
wherein the housing comprises:
an opening positioned in the first end, wherein a cable extends from an internal portion of the housing out through the opening, wherein the cable enables data communication between the at least one sonar transducer and a remote device [fig. 3 shows transducer cable #62 passing through channel #60 from transducer #12 out top to boat];
a first mounting feature integral to the housing and disposed proximate the first end of the housing [abstract “universal transducer mounting bracket”; fig. 4 depicts front screws which mount bracket near #42 shelf with #40 holes], wherein the first mounting feature is configured to mount the housing to a hull of watercraft to facilitate at least a first type of mounting [abstract “…universal transducer mounting bracket (10) that may be used to mount a transducer (12) to either a transom (14) or a trolling motor (16).”]; and
a second mounting feature integral to the housing [fig. 2 shows pad #52 and rectangular slots #46; fig. 2 shows adapter mounting which allows #44 strap to hold transducer to motor – see further in dependent claim 4], and formed proximate the top of the body of the housing [fig. 2 slots and band #46 are at top of universal bracket], wherein the second mounting feature is configured to mount the housing to at least one of a watercraft or a trolling motor to facilitate at least one second type of mounting [band clamp #44 shown in fig. 2 attaching bracket to motor appears to be not unlike a worm gear clamp similar to those used on dryer hose vents], wherein the at least 
wherein the second mounting feature comprises: a vertical extension integrally formed with the housing and extending outwardly and away from the top of the body of the housing [#52 bracket on top of transducer has opening #46 with band #44 for clamping to boat engine #16], wherein the vertical extension is disposed along a longitudinal axis of the housing, wherein the vertical extension defines a proximal end and a distal end [pad #52 on upper bracket #10 extends along major length of both motor and attaching transducer], wherein the distal end is opposite the top of the body of the housing [of course every physical mount has a proximal and distal end]; and at least one band aperture disposed through the vertical extension [#46 two rectangular slots], wherein the at least one band aperture is configured to receive a fastener band therethrough to facilitate the at least one second type of mounting [#44 band passes through two substantially rectangular slots]
(alternatively for claims 19-20)
at least one fastener band [band clamp #44 shown in fig. 2];
at least one fastener [fig. 4 shows screw fastener]; and
a mount fitting configured to be mounted to the hull of the watercraft and receive the first mounting feature [either screw fastener mounting or band clamp mounting shown in figs. 2 and 4].
Kalis does not explicitly teach … and yet Page teaches and a third mounting feature integrally formed with the housing, wherein the third mounting feature is configured to mount the housing to at least one of a watercraft or a trolling motor to facilitate at least one third type of mounting, wherein the at least one third type of mounting is different than the first type of 
wherein the third mounting feature comprises a rigid horizontal extension disposed at the distal end of the vertical extension [#234 backing flange (horizontal) versus #202 leading edge (vertical piece)], wherein the horizontal extension extends in a plane that is different than a plane of the vertical extension, wherein the horizontal extension comprises a flange including a plurality of fastener apertures configured to receive a fastener therethrough to facilitate the at least one third type of mounting [0061-0062 describes bolt/nut #226 for holding and securing mount to the hull by way of a tail bolt].
(alternatively for claims 19-20)
wherein the horizontal extension comprises a flange including a plurality of fastener apertures configured to receive a fastener therethrough to facilitate the at least one third type of mounting [flange appears to be analogous to bolt/nut #226 shown as hulls in mount as in fig. 2c with #254 and #252]
It would have been obvious to combine the first and second mounting options of Kalis, with the mounting bolt housing of Page so that the transducer bracket can be mounted with alternative fasteners known in the art such as screws, bolts, and/or bands either applied horizontally or vertically (O’Dell) [abstract interchangeable mounting options with upper slideable engagement option where for example fig. 10a shows fastener attachment horizontally while fig. 12 shows attachment by bands].
Regarding claim 2, Kalis also discloses the transducer assembly according to claim 1, wherein the first mounting feature comprises: a first portion of a pivot joint configured to be mated 
Regarding claims 6 and 21, Kalis does not explicitly teach … and yet O’Dell teaches the transducer assembly of claim 5, wherein the horizontal extension comprises a T bracket configured to be received by a T slot mount to facilitate at least one fourth type of mounting, wherein the at least one fourth type of mounting is different than the first type of mounting, the second type of mounting, and the third type of mounting [Fig. 6 depicts #43 slide flange receiving feature and #53 side flange which slide into one another to hold mounting bracket to mounting adapter].
It would have been obvious to hold the mounting bracket of Kalis as modified by O’Dell with a sliding adapter so that the transducer bracket can be removed without tools.
Regarding claim 7, Kalis does not explicitly teach … and yet O’Dell the transducer assembly of claim 6, wherein the T slot mount includes a threaded rod, wherein the threaded rod is configured to engage a top face of the T bracket such that tightening the threaded rod exerts force on the T bracket against the T slot mount to thereby limit movement of the housing relative to the T slot mount [seems to be a set screw; 0058 screw #66 is attached to a kayak mounting adapter].

Regarding claim 11, Kalis also discloses the transducer assembly of claim 10, wherein at least one of the plurality of fastener apertures is disposed proximate the first end of the housing and at least one other of the plurality of fastener apertures is disposed proximate the second end of the housing [fig. 3 depicts screws on both ends of bracket at #40 slots/holes symmetric about #43].
Regarding claim 13, Kalis does not explicitly teach … and yet O’Dell the transducer assembly of claim 1 further comprising: a mounting block configured to be coupled at a first end to the first mounting feature and coupled at a second end to the watercraft, wherein the coupling between the second end of the mounting block and the watercraft comprises an adhesive bond [0048 “For example, the transom mounting bracket may be fastened to the transom of the boat, such as with screws, adhesive, or the like.”].
It would have been obvious to hold the mounting bracket of Kalis as modified by O’Dell with an adhesive so that the transducer bracket can be attached permanently.
Regarding claim 14, Kalis does not explicitly teach … and yet O’Dell the transducer assembly of claim 13, wherein the coupling between the second end of the mounting block and the watercraft does not include fasteners [0056 “In such a manner, snap-fit engagement may provide a means for removable attachment of the transducer housing 50 to the transom mount adapter 40. Moreover, in some embodiments, such engagement may be achieved without fasteners or adhesive bonding, and without tools.”].
It would have been obvious to hold the mounting bracket of Kalis as modified by O’Dell without fasteners so that the transducer bracket can be removed without tools.
Regarding claim 17, Kalis also discloses the transducer assembly of claim 1, wherein the first end has a hydrodynamic profile [figs. 1-4 depict curved surfaces on bracket].
Regarding claim 18, Kalis also discloses the transducer assembly of claim 1, wherein the bottom is curved to limit resistance to water flow [figs. 1-4 depict curved surfaces on bracket].
Regarding claim 22, Kalis also discloses the transducer assembly of claim 3, wherein the second mounting feature further comprises: at least one band aperture disposed through the vertical extension, wherein the at least one band aperture is configured to receive a fastener band therethrough to facilitate the at least one second type of mounting [fig. 2 depicts #82 band clamp #44 which passes through #46 holes to attach transducer bracket to motor].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalis (US 6899574 B1), Page (US 2016/0362164 A1), and O’Dell (US 2013/0016588 Al) as applied to claim 1 above, and further in view of Fried (Parametric Sonar and Its Use in Sub-Bottom Profiling, 1992; IDS of 4/26/2018).
Regarding claim 12, Kalis does not explicitly teach … and yet Fried teaches a sealing element disposed in the opening to create a water proof seal around the wire [Pgs. 35-36 bridging “The transducer is a standard air-back design where the ceramic, with wires soldered to the faces, is [imbedded] into syntactic foam in order to maximize acoustic output by preventing back radiation. The foam is then placed in a transducer housing and the wires routed along the edges of the foam and out the back of the housing. This housing is made of PVC material and designed to mate to PVC piping for mounting of the transducer and for waterproofing of the wires and necessary electronics. To seal the face of the transducer from water, it is "potted" with polyurethane [3.6].”].
.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalis (US 6899574 B1), Page (US 2016/0362164 A1), and O’Dell (US 2013/0016588 Al) as applied to claim 13 above, and further in view of Garmin (Owner's Guide & Installation Instructions, 2013; IDS of 4/26/2018).
Regarding claim 15, Kalis does not explicitly teach … and yet Garmin teaches the transducer assembly of claim 13 further comprising: a shim configured to be disposed between the mounting block and the watercraft, wherein the shim has a first thickness at a first shim end and a second thickness at a second shim end, and wherein the first thickness is larger than the second thickness [Fig. 4 depicts shims with taper down angles].
It would have been obvious to combine the transducer mounting of O’Dell with the shim of Garmin so that the sensor’s angle is adjusted relative to the curve of the mountable watercraft and for speed of operation of the same craft.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 16, Kalis does not explicitly teach … and yet Garmin teaches the transducer assembly of claim 15, wherein the shim is configured to align the second end of the mounting block such that a longitudinal direction of extension of the housing is parallel with a longitudinal direction of extension of the watercraft when mounted [Fig. 4 depicts shims with taper down angles].
It would have been obvious to combine the transducer mounting of O’Dell with the shim of Garmin so that the sensor’s angle is adjusted relative to the curve of the mountable watercraft and for speed of operation of the same craft.

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Regarding (i), it seems to the office that the modification to Kalis involves .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645